Law Office of Andrea Paparella, PLLC

150 W. 28th Street, Suite 1603 AFFIDAVIT OF SERVICE
New York, New York 10001

Phone: 212-675-2523 Fax: 914-462-3287
Email: amp@andreapaparella.com

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

OUMAR LEGELEGE,
Plaintiff,

Case/Index No.: 1:19-cv-01561-PGG-KHP

 

DEFENDANT SERVED:
ROBERT MALTA

-against-

MANGARONI, LLC D/B/A IL BASTARDO and EL
COCO, TAREK ALAM, ROBERT MALTA,
FERNANDO (DOE, LAST NAME UNKNOWN),
NAJA(DOE, LAST NAME UNKNOWN) and
SHERIF IBRAHIM,

Defendants.

x

 

\

The Under Signed, a New York licensed process server (New York license number 1350897)
declares under penalty of perjury pursuant to 28 U.S.C. § 1746, that the following is

true and correct:

| am over the age of eighteen years and am not a party to this action.

That on the 18th day of May 2019 @ 9:57pm
at:_C/O_IL Bastardo, 544 W. 27th Street, New York, NY 10001

Deponent Served within Amended Summons, Civil Cover Sheet, USDC So Ordered & Complaint on ROBERT MALTA

by delivering and leaving a true copy with Syed Hug (manager at_ IL Bastardo)
who stated is an authorized person at MANGARONI, LLC D/B/A IL BASTARDO

Description:(deponent describes the individual served as following)

 

 

Sex:M Skin: Wt Color of Hair: Bk
Approx. Age:.30's Approx. Weight:_180 Approx. Height:.5'6

 

 

Deponent enclosed 1 copy of same in a postpaid envelope properly addressed to the defendant and deposited said envelope

in an official depository under the exclusive care and custody of the U.S. Postal Service within the United States.

The envelope bore the legend “Personal and Confidential" addressed to: ROBERT MALTA

C/O_IL Bastardo, 544 W. 27th Street, New York, NY 10001 a

The above envelope did not indicate on the outside thereof by return address or otherwise that the communication is from an attorney or concerned any legal action

against the defendant.

Process Server: Avner Rahimov
I declare under a penalty of perjury that all of the above information 551 W. 181st Street, #224
is true and correct New York, NY 10033

Lic. No.(NY):135989

 

Executed on: 05/19/2019

A,

Signatyh of Server 7

 
